DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHENG (US 9431521).
Regarding claim 1, CHENG discloses a semiconductor structure, comprising: 
a fin heat-dissipation region (base portion 40 of the fins, see fig 21-23, col 6 lin 16-28) on a substrate (monocrystalline substrate 12, see fig 21-23, col 4 lin 66); 
a fin channel part (upper fin portion 42, see fig 21-23, col 6 lin 4-10) on the fin heat-dissipation region, wherein a width of the fin channel part is smaller than a width of the fin heat-dissipation region (42 has a narrower width than 40, see fig 22); and 
an isolation structure (STI region 38, see fig 21-23, col 6 line 1) on the substrate, wherein a top surface of the isolation structure is coplanar with a top surface of the fin heat-dissipation region (top surfaces of 40 and 38 are coplanar, see fig 22).
Regarding claim 2, CHENG discloses the semiconductor structure according to claim 1, wherein: 
the fin channel part is made of a same material as the fin heat-dissipation region (40 and 42 are etched from the substrate 12, and thus are both made of the substrate material, see fig 5, col 5 lin 44-47); and 
the fin channel part and the fin heat-dissipation region each is made of one of silicon germanium and a single crystal formed by one or more Group III-V elements (the substrate 12 from which the fins are formed can be monocrystalline Si, see figs 1 and 5, col 5 lines 66-67 and col 5 lin 44-47).
Regarding claim 3, CHENG discloses the semiconductor structure according to claim 1, wherein: 
the width of the fin heat-dissipation region is in a range of approximately 10 nm - 25 nm (40 can have a width of 20 nm, see col 6 lin 16-28); and 
the width of the fin channel part is in a range of approximately 8 nm - 15 nm (42 can have a width of 10 nm, see col 6 lin 16-28).
Regarding claim 4, CHENG discloses the semiconductor structure according to claim 1, wherein: 
a height of the fin heat-dissipation region is in a range of approximately 200 A - 1000 A (40 can have a height of 50 nm, see col 6 lin 16-28); and 
a height of the fin channel part is in a range of approximately 300 A - 600 A (42 can have a height of 30 nm, see col 6 lin 16-28).
Regarding claim 7, CHENG discloses the semiconductor structure according to claim 1, further including a gate structure (gate 46, see fig 21-23, col 6 lin 29-47) across a length portion of the fin channel part (46 crosses 42, see fig 16).
Regarding claim 8, CHENG discloses the semiconductor structure according to claim 7, wherein the gate structure covers a top surface and side surfaces of the fin channel part, a top surface of the isolation structure, and a top surface of the fin heat-dissipation part (46 covers top and side surfaces of 42 and a top surface of 40, see fig 16).
Regarding claim 9, CHENG discloses the semiconductor structure according to claim 1, wherein a bottom surface of the isolation structure is coplanar with a bottom surface of the fin heat-dissipation region (bottoms of 38 and 40 where it joins 12 are coplanar, see fig 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 9431521) in view of CHING (US 20150200252).
Regarding claim 5, CHENG discloses the semiconductor structure according to claim 1.
CHENG fails to explicitly disclose a device, wherein: 
the substrate includes a base substrate and a fin substrate on the base substrate, and 
the width of the fin heat-dissipation region is greater than a width of the fin substrate in a direction perpendicular to an extending direction of the fin.
CHING teaches a device, wherein: 
the substrate includes a base substrate (bottom substrate layer 2202b, see fig 27B, para 21) and a fin substrate (the portion of 2604 that sticks up above 2402 and on which the fin 2702 is formed, see fig 27B, para 27 and 33) on the base substrate, and 
the width of the fin heat-dissipation region is greater than a width of the fin substrate in a direction perpendicular to an extending direction of the fin (the width of the bottom portion of the fin 2702 is greater than the width of 2604, see fig 27B, para 35).
CHENG and CHING are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the fin portion deposited on a raised semiconductor of CHING because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the fin portion deposited on a raised semiconductor of CHING in order so that the deposited second material can have a different lattice constant than the first semiconductor material (see CHING para 35).
Regarding claim 6, CHENG and CHING disclose the semiconductor structure according to claim 5.
CHENG fails to explicitly disclose a device, wherein the heat-dissipation region surrounds and completely covers the top surface of the fin substrate, and the side surfaces of the fin substrate.
CHING teaches a device, wherein the heat-dissipation region surrounds and completely covers the top surface of the fin substrate, and the side surfaces of the fin substrate (2702 covers top and side surfaces of the upper portion of 2604, see fig 27B).
CHENG and CHING are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the fin portion deposited on a raised semiconductor of CHING because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the fin portion deposited on a raised semiconductor of CHING in order so that the deposited second material can have a different lattice constant than the first semiconductor material (see CHING para 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811